935 F.2d 267Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.William L. COR, Plaintiff-Appellant,v.Fluor DANIEL, Defendant-Appellee.
No. 90-1837.
United States Court of Appeals, Fourth Circuit.
Submitted Nov. 19, 1990.Decided May 31, 1991.

Appeal from the United States District Court for the District of South Carolina, at Greenwood.  Joe F. Anderson, Jr., District Judge.  (CA-90-86-6-17-K)
William L. Cor, appellant pro se.
Hamlet Sam Mabry, III, Haynsworth, Marion, Mckay & Guerard, Greenville, S.C., for appellee.
D.S.C.
AFFIRMED.
Before SPROUSE, CHAPMAN and WILKINSON, Circuit Judges.
PER CURIAM:


1
William L. Cor appeals from the district court's order granting summary judgment in favor of defendant, Fluor Daniel Corp.  Our review of the record and the district court's opinion accepting the recommendation of the magistrate judge discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Cor v. Fluor Daniel, CA-90-86-6-17-K (D.S.C. Aug. 8, 1990).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.